DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 19-37 are pending in the instant application. 
Claims 19-36 have been examined in light of the telephonic Election (Interview summary dated 11/4/20). 
Claim 37 has been withdrawn from amendment.
Specification
The use of the term NONIDET, which is a trade name or a mark used in commerce, has been noted in this application ON PAGE 38. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Minor Informalities
Page 1 of the instant claims recite the word “is” at the bottom of the page, which is not a part of any claim and appears to be an error.

Claim Rejections - 35 USC § 112
Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 19 and 29 are rendered indefinite by the recitation of “inorganic nitrite…, or a pharmaceutically acceptable salt" because it is not clear what salts of inorganic nitrites are applicants contemplating upon because according to the instant specification an inorganic nitrite such as sodium nitrite is a salt of nitrous acid (page 10, l 9-10). Instant specification further describes sodium nitrite as a salt of inorganic nitrite. Thus, it is confusing as to what is the difference between inorganic nitrite and a salt of inorganic nitrite. A clarification and correction is requested.
Further, claims 19 and 29 are rendered indefinite by the recitation of “inorganic nitrite…, or prodrug thereof" because it is not clear whether the "prodrug" must be an inorganic compound or whether this language encompasses nitrites releasable from organic compounds.  The Specification does not define "inorganic nitrite prodrug" per se, however, it describes “prodrugs” as including nitrate prodrugs (i.e., the prodrugs described in EP 1336602 entitled “Nitrate prodrugs able to release nitric oxide in a controlled and selective way and their use for prevention and treatment of inflammatory, ischemic and proliferative diseases” (see p. 8)) and organic nitrite salts such as arginine nitrite (see p. 26).  Because the claim is amenable to two or more plausible constructions, Applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite.  See, Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). The language following, “and the remainder” is disregarded until the claims are clarified or Applicant presents a sufficient showing that the claims comply with the statutory requirements. Claims 20-26 
Instant claims 22 and 32 recite the limitation "between 30-50% of nitrite ion ….remainder of the nitrate ion", which is indefinite because it is unclear if the administration of the composition releases nitrite ion or nitrate ion or both. Since, independent claims 19 and 29, from which claims 22 and 32 respectively depend do not recite any nitrate ion, it is unclear if applicants intend to claim “remainder of nitrate” or “remainder of nitrite”. A clarification and correction is requested. 
Claim 19 and 29 recite the functional language limitation “administration of the pharmaceutical composition to a human results in a plasma concentration of nitrite ion that is maintained between 0.05 µM and 10 µM for up to 14 hrs, which renders the claim indefinite because “for up to 14 hours” does not clearly state if the plasma concentration have to reach the claimed level at what time point upon administration and maintain up to 14 hrs. Additionally, it is noted that claim 19 does not require enteric coating of claim 29. Yet, both sets of claims recite the same plasma nitrite ion concentration. It is unclear how an uncoated as well as an enteric coated provide the same plasma nitrite ion concentration for up to 14 hours, particularly given the ambiguity if the plasma concentration have to reach the claimed level at what time point upon administration and maintain up to 14 hrs. While the specification (on page 4) states that the plasma nitrite ion concentration is maintained over 4-14, 6-12 or 6-10 hours, none of the described suffice to clearly describe the meets and bounds of the claimed “up to 14 hours” because the claim allows from time zero. The dependent claims 20-22 and 30-32 do not cure the deficiencies of claims 19 and 29. In this regard, Moshage et al (cited on 
Claim 22 recites the limitation "nitrate ion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "nitrate ion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 19-36 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-36 of copending Application No. 20200297756 (16/898460). 
Instant claims 19-36 recite exactly the same composition as that claimed in the instant application. Instant limitation "for restoring blood flow" does not constitute a positive limitation. Similarly, copending claims recite "for treating viral infection" is an intended use, and does not carry a patentable weight. Hence, this is a statutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 19-36 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-36 of copending Application No. 20200297756 (16/898460). 
If it is argued that both sets of claims do not recite the same use, this is an alternate rejection to the statutory Double patenting rejection above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 19-36 recite exactly the same composition as that claimed in the instant application. Instant limitation "for restoring blood flow" does not constitute a positive limitation. Similarly, copending claims recite "for treating viral infection" is an intended use, and does not carry a patentable weight. Therefore, instant claims are anticipated by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 19-22, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10463689. 
Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10463689 claims a sustained release formulation comprising 40 mg of sodium nitrite and excipients such as magnesium stearate, polyvinylpyrrolidone etc., and thus meet instant components of the composition. While the patented claims lack the instant plasma concentration, the patented claims includes all of the claimed components and hence the instant claimed plasma concentration is inherent to the patented claims. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It is noted that the language, “for up to 14 hours” does not require a minimum time for “maintaining”.

Claims 23, 25 and 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10463689, as applied to claims 19-22, 24 and 26 in view of US 5648101 to Tawashi and US 8298589 to Bryan.
 Patented claims lack the instant claims 23 and 25 i.e., a dose of 0.05 mg to 10 mg/kg, a dose of 50 to 100 mg and the dosage of claims 27-28. Patented claims further lack the enteric coating formulation of claim 36. 
Bryan teaches compositions comprising a nitrite salt, a nitrate salt and ascorbic acid for enhancing cardiovascular performance (abstract). Bryan teaches 10-100 mg of sodium nitrite and the dosage of administration (col. 2, l 27-47). Bryan teaches oral formulations such as powder, tablets, capsules, gel etc., and does not teach the claimed plasma concentration of nitrite and enteric coated formulation of inorganic nitrite.    
Tawashi teaches drug delivery compositions comprising nitric oxide in the form of tablets, capsules, spray lotions etc (abstract).Col.5, l 30-49) teaches oral compositions of nitrite salts for providing release in the intestinal regions and suggests enteric coating of the oral dosage forms, so as to resist the disintegration in the gastric juices. Hence, it would have been obvious for one of an ordinary skill in the art to look to analogous teachings of Bryan and Tawashi so as optimize the amounts of inorganic nitrite in the patented claims with an expectation to prove effective enteric release (Tawashi) and thus achieve the desired plasma concentration as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Duranski et al (cited on IDS dated 10/23/19).
Duranski et al teaches administration of sodium nitrite for treating ischemia-reperfusion of heart and liver (abstract, page 1233 lines bridging col. 1-2). Duranski teaches administering 1.2 nmoles-960 nmoles of sodium nitrite with a peak effect occurring at a dose of 48 nmol nitrite (p 1233). Duranski also teaches administration of 2.4 to 1920 nmol. 
The plasma nitrite concentration correlated with the amount of nitrite injected (μM nitrite concentration in plasma, 0.965 + 0.1971 × X + 0.0006815 × X2, where X = the amount of nitrite injected in nanomoles; n = 16; r = 0.96; P < 0.001). For the cardiac I/R experiments, the amounts injected and the measured concentrations in plasma were 0 nmol and 0.965 μM (basal plasma concentration of nitrite), 1.2 nmol and 1.2 μM, 2.4 nmol and 1.4 μM, 4.8 nmol and 1.9 μM and hence within claimed 0.05 and 10 microM of claim 19 and 0.05-1 microM of claim 20. See fig. 3, page 1235- col. 1; materials methods on page 1237. For claims 21-22, the property is inherent because Duranski teaches the product and also the plasma levels of nitrite ion. For claim 23 and claim 25, Duranski teaches 1 mg/kg. Claim 24 is "for oral administration" is an intended use. It is noted that the language, “for up to 14 hours” does not require a minimum time for “maintaining”. Hence, Duranski anticipates instant claims. 

Claim(s) 19-22, 24 and 29-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5648101 to Tawashi.
Tawashi teaches a method of delivering nitric oxide by administering a composition comprising sodium nitrite in the form of capsules, tablets, etc (abstract, col. 2, l 25-34). Example 1 of Tawashi is directed to tablet comprising 25 mg of sodium nitrite and pharmaceutically acceptable excipients such as mannitol. Tawashi teaches that the compositions of examples 1-5 are enteric coated (col. 5, l 50-53). While Tawashi does not teach the claimed plasma concentration of nitrite ion and the release pattern of claims 22 and 32, Tawashi teaches all of the claimed components and therefore the plasma concentration is inherent. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Further, it is noted that the language, “for up to 14 hours” does not require a minimum time for “maintaining”. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim(s) 19-28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8298589 to Bryan.
	Bryan teaches a composition comprising a nitrite salt and the use of the composition in a method of enhancing cardiovascular performance or treating adverse cardiovascular event in a mammal (abstract). Bryan teaches that  teaches 10 mg to 100 mg nitrite salt in pharmaceutical compositions (col.7, l 35-44) and col. 16, l 7-49 teaches sodium nitrite, particularly 0.01 mg/kg to 15 mg/kg that includes the dose range of claims 23 & 25; and flavors (reads on excipients). Col. 7, l 50-67 teaches administering compositions to mammals. Col. 17, l 3- 26 teaches oral administration in the form of .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-26 and 29-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009065142 to Kevil et al (Kevil).
Kevil teaches use of nitrite salts in treating chronic ischemia. Kevil teaches oral compositions comprising inorganic nitrite in the form of delayed or sustained release, comprising a binding agent (p 12, l 9-15), and tablets with enteric coating (p 13, l 12-20). Kevil teaches inorganic salts of nitrite such as sodium, potassium or calcium nitrite (page 3), and teaches 0.05 microgram/kg to 5000 microgram/kg (page 4). For the claimed amounts, pg 12, l 18-31 suggests 10-100 mg, 40-100 mg and 50-100mg. Kevil teaches that the dosage resists degradation in the stomach and release in the intestine Kevil teaches claimed 0.05 mg-10mg/kg of human body weight (p 19, l 3-6). Thus, one can envisage the sustained release claimed as well as the plasma concentration. Instant claims recite 0.05 microM to 10 microM nitrite ion for up to 14 hours. Kevil teaches circulating concentration such as 0.05, 0.05, 0.5 microMolar etc (page 4-5). Although Kevil suggests 10-100 mg, 40-100 mg, 80 mg and 50-100mg, Kevil suggests that the composition provides a plasma concentration of 0.0005 to 0.6 microM at the most, and 0.1 to 100 mg dose, both of which overlap with the instant claimed plasma concentration and therefore choosing the amount of inorganic nitrite with an expectation to provide the desired plasma levels would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made. 
	
	
Claims 29-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8298589 to Bryan as applied to claims 19-28 and further in view of US 5648101 to Tawashi et al. 
The teachings of Bryan have been discussed with respect to claims 19-28. Bryan lacks enteric coating of claims 29-36.The teachings of Tawashi have been discussed above and incorporated here. Example 1 of Tawashi is directed to tablet comprising 25 mg of sodium nitrite and pharmaceutically acceptable excipients such as mannitol. Tawashi teaches that the compositions of examples 1-5 are enteric coated (col. 5, l 50-53). Bryan and Tawashi constitute analogous art in that both teach nitrite drug delivery compositions for treating cardiovascular events. Hence, it would have been obvious for one of an ordinary skill in the art to coat the sodium nitrite compositions of Bryan with an 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611